Appellant was convicted on the 3d day of October, 1904, of an assault with intent to kill, in the United States Court for the Central District of Indian Territory, sitting at Atoka, and his punishment was assessed at confinement at Fort Leavenworth, in the state of Kansas, for the period of one year and one day. An appeal was prosecuted to the United States Court of Appeals for the Indian Territory. On the 27th day of September, 1907, the judgment of the lower court was affirmed by the appellate court. On the 11th day of October, 1907, a motion for a rehearing was filed. This motion was still pending when the state of Oklahoma was admitted into the Union. This case was then, under the provisions of the Enabling Act and of the Constitution of Oklahoma, transferred to the Supreme Court of Oklahoma. When this court was created, this cause, as directed by statute, was transferred by the Supreme Court to the Criminal Court of Appeals.
We have carefully considered appellant's motion for a rehearing, and have fully examined the entire record in connection with the opinion of the United States Court of Appeals for the Indian Territory. While we are not willing to be bound by all of the reasoning of that court, yet we are of the opinion that the irregularities complained of are not such as would authorize this court to disturb the decision of the United States Court of Appeals for the Indian Territory. The motion for a rehearing is therefore denied.
 *Page 1